DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 are pending wherein claims 1-3 and 18 are amended and claims 4-17 and 19 are withdrawn from consideration.

Status of Previous Rejections
	The previous rejection of claims 1-3 and 18 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of the Applicant’s amendment to claim 1. 

Allowable Subject Matter
Claims 1-3 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art fails to disclose or adequately suggest a gamma prime nickel-based superalloy comprising 9.0 to 10.5 weight percent chromium, 16 to 22 weight percent cobalt, 5 to 5.8 weight percent tungsten, 2 to 6 weight percent tantalum, 2.2 to 4.0 weight percent niobium wherein the tantalum plus niobium content is 4.2 to 7.0 weight percent, 3.0 to 6.5 weight percent aluminum, 0.2 to 1.5 weight percent hafnium, 0 to 1 weight percent germanium, 0 to 0.2 weight percent yttrium, 0.2 to 2.0 weight percent silicon, 0 to 0.015 weight percent boron, 0.01 to 0.2 weight percent carbon, 1.5 to 3.5 weight percent rhenium, balance nickel and impurities.  The closest prior art to Tamaki et al. (EP ‘621) discloses an upper limit of 0.1 weight percent silicon and the claimed minimum of silicon is now 0.2, which is more than double the maximum content of silicon in Tamaki et al. (EP ‘621). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 4-17 and 19 withdrawn from consideration without traverse in the Response filed on November 17, 2021. 
Accordingly, claims 4-17 and 19 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759